              Case 4:21-cv-00185-LPR Document 5 Filed 04/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

KENDRICK STORY,                                                                        PLAINTIFF
ADC #109934

v.                                   4:21-cv-00185-LPR-JTK

C. DANIELS, et al.                                                                 DEFENDANTS

                                              ORDER

         The Court has received Proposed Findings and Recommendations from United States

Magistrate Judge Jerome T. Kearney.       (Doc. 3). Plaintiff Kendrick Story has filed an Objection

to the Proposed Findings and Recommendations.            (Doc. 4).   After a careful review of the

Proposed Findings and Recommendations and Plaintiff’s Objection, as well as a de novo review

of the Record, the Court adopts the Proposed Findings and Recommendations in their entirety.

Plaintiff’s claim is about receiving monetary compensation for an alleged past harm.          In his

Objection, he speculates that this past harm could occur again. This speculation does not meet

the requirements of the imminent danger exception to the three-strike rule.

         IT IS, THEREFORE, ORDERED that:

         1.      Plaintiff Story’s Motion to Proceed In Forma Pauperis (Doc. 1) is DENIED.

         2.      Should Plaintiff wish to continue this case, he must submit the statutory filing fee

of $402.00 to the Clerk, noting the above case style and number within ten (10) days of the date

of this Order, together with a motion to reopen the case. Upon receipt of such motion and full

payment, the case will be reopened.

         3.      Plaintiff=s Complaint is DISMISSED without prejudice.

         The Court certifies that an in forma pauperis appeal of this Order would not be in good

faith.   28 U.S.C. §1915(a)(3).    An appropriate Judgment shall accompany this Order.
  Case 4:21-cv-00185-LPR Document 5 Filed 04/07/21 Page 2 of 2




IT IS SO ORDERED this 7th day of April 2021.


                                        _________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT COURT




                                    2
